ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim 1 recites limitations such as “electrode” and “thermocouple sensor” that do not have support from the parent application.  Thus, Claim 1, and its dependents, are being examined with the effective filing date of 11/14/2019 in regards to prior art availability.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mandy Tran on 28 April 2022.
The application has been amended as follows: 
IN THE CLAIMS:
CLAIM 1 (CURRENTLY AMENDED): An apparatus comprising a plurality of enclosed moving channel units for forming continuous ribbons of cheese within the plurality of enclosed moving channel units, each said enclosed moving channel unit of said plurality of moving channel units comprising: two or more lengths of hollow channel enclosures, each length of hollow channel enclosure comprising an open first proximate end and an open second distal end, each said length of hollow channel enclosure having an internal side facing a hollow internal space formed therefrom and an external side facing the external environment, each said length of hollow channel enclosure providing a pulling mechanism, each said pulling mechanism comprising two separate belts, each said belt of said two separate belts being movable in linear fashion, each said belt of said two separate belts oppositely facing each other and in supporting contact with the internal side of their respective length of hollow channel enclosure, each said belt of said two separate belts being movable linearly from said first proximate end to said second distal end in supporting contact along the internal side of their respective hollow channel enclosure, each said two separate belts comprising food grade thermo-conductive material, each said two separate belts being configured to perform heat exchange between the internal side of the hollow channel enclosure and an independent external cooling element, said independent external cooling element comprising an enclosed container, said independent external cooling element containing a cooling medium within said enclosed container that pulls heat away from within said hollow channel enclosure by manner of heat transfer between said independent external cooling element and said two separate belts without direct contact of said cooling medium and said cheese ribbons, each said enclosed moving channel unit being positionable to another said enclosed moving channel unit between their each or left sides in parallel fashion, each said enclosed moving channel unit being positionable to another said enclosed moving channel unit between their each said proximate end and distal end, an electrode is positioned at the proximate end of one or more of said plurality of enclosed moving channel [[units such that said electrode is contactable with [[a surface of one or more cheese ribbons passing through said plurality of enclosed moving channel units, Page 1 of 3Attorney Docket No.: 20140001MGUPCIP said electrode positionable adjacent to and in digital communication with a thermocouple temperature sensor, said thermocouple sensor is contactable with the surface of one or more cheese ribbon passing through said plurality of enclosed moving channel units, said electrode is automatically and remotely controllable between a conductive or non-conductive state and as to its level of electrical conduction by communication through said thermocouple temperature sensor.

CLAIMS 2-5 (CANCELLED)

CLAIM 6 (CURRENTLY AMENDED): Said method of laminating two or more ribbons of pasta filata cheese utilizing an apparatus according to Claim 1 wherein two or more continuous ribbons of stretched, moulded, and cooled pasta filata cheese are passed through and from the distal ends of two or more enclosed moving channels positioned in a side by side manner, wherein said two or more continuous ribbons entering into the distal end of a single enclosed moving Page 2 of 3Attorney Docket No.: 20140001MGUPCIP channel are in contact with [[the electrode and [[the thermocouple temperature sensor, said electrode being remotely and automatically controllable by said thermocouple sensor according to preconfigured temperature standards.

CLAIM 7 (CANCELLED)

CLAIM 8 (CURRENTLY AMENDED): Said apparatus wherein the electrode comprises 

CLAIM 9 (CURRENTLY AMENDED): Said method of laminating two or more ribbons of pasta filata cheese utilizing an apparatus according to Claim 1  wherein two or more continuous ribbons of stretched, moulded, and cooled pasta filata cheese are passed through and from the distal ends of two or more enclosed moving channels positioned in a side by side manner, wherein said two or more continuous ribbons entering into the distal end of a single enclosed moving channel are in contact with [[the electrode and [[the thermocouple temperature sensor, said electrode being remotely and automatically controllable by said thermocouple sensor according to preconfigured temperature standards, wherein said two or more continuous ribbons of cheese are heated to a temperature above 110 degree Fahrenheit but below 160 degrees Fahrenheit.

Claim Interpretation
Claims 1 and 2 no longer contain the limitations interpreted under 35 U.S.C. 112(f), thus the interpretations presented in the office action dated 08/13/2021 are moot.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: external cooling element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to external cooling element:
(A) the term “element” is a generic placeholder term
(B) the “element” has the function of pulling heat away from within said hollow channel
(C) the “element” has the structure of an enclosed container containing cooling medium, which is sufficient to perform the claimed function.  Thus, the limitation will not be interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments, see remarks, filed 03/30/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments that LINDGREN and BIGGEL do not disclose the newly added limitations to claim 1 are convincing.

Allowable Subject Matter
Claims 1, 6 and 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best found prior art does not teach or obviate the limitations of independent claim 1.
While the prior art has examples of forming cheese products with belt systems (See SCHMIDT (US 10349621), SHIBAUCHI (US 20060127544 A1), BIGGEL (US 20070098861 A1), and LINDGREN (US 5480666)), using cooling elements in direct contact with the belts (See SCHIMDT (US 10349621), BIGGEL (US 20070098861 A1), LINDGREN (US 9049836 B2), and GUTTINGER (US 4004870)), and using temperature sensors or electrical heating elements in conjunction with food production systems (See HORI (US 4663169), NELLES (US 20150147443 A1), TOMATIS (US 20120097048 A1), and DEANE (US 20110023727 A1)), none of the prior art contained sufficient teaching, suggestion, or motivation to combine the individual elements to arrive at the claimed invention of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
DEANE (US 20110023727 A1) teaches using a temperature sensor (thermocouple) to determine temperature of the food product and using that information and a controller to control the temperature of the system using conductive heating elements.	(¶0050-0052)
KIELSMEIER (US 4339468 A) teaches heating cheese to 120 F during stretching.
TELFORD (US 5948459 A) teaches cooling mozzarella cheese from the extrusion temperature to the cutting temperature gradually from 140F to 120F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 May 2022